DETAILED ACTION
	The following action is in response to application 17/567,596 filed on January 3, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasaki ‘347.  With regard to claim 1, Sasaki teaches a control apparatus for a vehicle, the control apparatus being configured to be applied to a hybrid vehicle that includes an electric motor 2, an engine 1, and a drive wheel 7, the electric motor and the engine being coupled to the drive wheel, the control apparatus comprising: a transmission mechanism 9 to be provided between the engine and the drive wheel, and configured to switch between a plurality of fixed gear ratios to perform a shift; and a torque processor 18 configured to temporarily decrease a torque of the electric motor and a torque of the engine upon execution of an upshift of the transmission mechanism (Tm/Te @ t52; Fig. 12), and configured to decrease, before the execution of the upshift of the transmission mechanism, a proportion of the torque of the electric motor to a drive wheel torque of the drive wheel to be transmitted from the transmission mechanism to the drive wheel as compared with a recent proportion of the torque of the electric motor to the drive wheel torque (Tm@t51).  With regard to claim 2, Sasaki teaches the apparatus, wherein the torque processor is configured to decrease, before the execution of the upshift of the transmission mechanism, the proportion of the torque of the electric motor Tm to the drive wheel torque as compared with the recent proportion of the torque of the electric motor to the drive wheel torque by decreasing the torque of the electric motor (Fig. 12).  With regard to claims 3 and 4, Sasaki teaches the apparatus, wherein the torque processor is configured to increase, before the execution of the upshift of the transmission mechanism, a proportion of the torque of the engine Tm to the drive wheel torque as compared with a recent proportion of the torque of the engine to the drive wheel torque (@t51; Fig. 12).  With regard to claims 5 and 6, Sasaki teaches the apparatus, wherein the torque processor is configured to increase, before the execution of the upshift of the transmission mechanism, the proportion of the torque of the engine Te to the drive wheel torque as compared with the recent proportion of the torque of the engine to the drive wheel torque by increasing the torque of the engine (Fig. 12).  With reared to claims 7-10, Sasaki teaches the apparatus, wherein the torque processor is configured to keep, before the execution of the upshift of the transmission mechanism, the drive wheel torque constant by decreasing the proportion of the torque of the electric motor to the drive wheel torque and by increasing the proportion of the torque of the engine to the drive wheel torque (Fig. 12).  With regard to claim 11, Sasaki teaches a control apparatus for a vehicle, the control apparatus being configured to be applied to a hybrid vehicle that includes an electric motor 2, an engine 1 and a drive wheel 7, the electric motor and the engine being coupled to the drive wheel, the control apparatus comprising: a transmission 9 mechanism to be provided between the engine and the drive wheel, and configured to switch between a plurality of fixed gear ratios to perform a shift; and circuitry configured to decrease, before execution of an upshift of the transmission mechanism, a proportion of a torque of the electric motor Tm to a drive wheel torque of the drive wheel to be transmitted from the transmission mechanism to the drive wheel as compared with a recent proportion of the torque of the electric motor to the drive wheel torque (@t51; Fig. 12).

Suggestions for Applicant
	As currently claimed, both Sasaki (as applied above) and at least Yamada (see below) teach the limitations of claims 1 and 11.  It is suggested applicant focus on the torque modification differences (for the engine and motor) between Fig. 5 of the current application and the torques of the cited art.  Applicant may also focus on any control differences from Fig. 7 of the present application and the cited art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Imazu ‘794 has been cited to show a similar apparatus comprising:  an engine 1, electric motor MG1, transmission 3, wherein before an upshift (before dog clutch for high gear is actuated) the torque of the engine is increased and the torque of the motor is lowered, and upon the upshift, the torque of the engine is decreased (Fig. 7).
	Kishi ‘945 has been cited to show as similar apparatus comprising:  an engine 3, electric motor 1, transmission 20, drive wheel 27, where before an upshift, the torque of an engine is decreased and the torque of the motor is increased (Fig. 4) and upon shifting, the torque of the engine and motor are both decreased.
	Kaltenbach ‘502 has been cited to show as similar apparatus comprising:  an engine 1, electric motor 2, transmission 3, drive wheel 4, wherein upon upshifting, the torque of the engine and motor are both decreased (@t3 and @t2, respectively).
	Yamada ‘216 has been cited to show as similar apparatus comprising:  an engine 14, electric motor MG, transmission 20, drive wheel 42, where before an upshift, the torque of the motor is decreased (@t33) and upon shifting, the torque of the engine and motor are both decreased (Fig. 4).
FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



November 2, 2022